PER CURIAM.
The husband appeals, on an emergency basis, the nonfinal order of the court granting the wife’s motion for contempt and commitment thereon. An evidentiary hearing was held on the wife’s motion. On appeal the husband complains, among other things, that the trial court did not make findings of fact pursuant to Florida Family Law Rule of Procedure 12.615(d)(1). We reverse and remand for the limited purpose of allowing the trial court to enter an order in compliance with rule 12.615(d)(1), which provides that:
An order finding the alleged contemnor to be in contempt shall contain a finding that a prior order of support was entered, that the alleged contemnor has failed to pay part or all of the support ordered, that the alleged contemnor had the present ability to pay support, and *717that the alleged contemnor willfully failed to comply with the prior court order. The order shall contain a recital of the facts on which these ñndings are based.
Amend, to Fla. Family Law Rules of Proc., 723 So.2d 208 (Fla.1998)(Emphasis added).
REVERSED and REMANDED.
GUNTHER, STONE and TAYLOR, JJ., concur.